09-2123-ag
         Lin v. Holder
                                                                                        BIA
                                                                                A078 688 796

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 21 st day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                         Circuit Judges.
11       _____________________________________
12
13       QING MEI LIN,
14                Petitioner,
15
16                       v.                                     09-2123-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Peter D. Lobel, New York, New York
1    FOR RESPONDENT:           Tony West, Assistant Attorney
2                              General; Carl H. McIntyre, Assistant
3                              Director; W. Daniel Shieh, Trial
4                              Attorney, Office of Immigration
5                              Litigation, Civil Division, United
6                              States Department of Justice,
7                              Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   decision of the Board of Immigration Appeals (“BIA”), it is

11   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

12   review is DENIED.

13       Qing Mei Lin, a native and citizen of the People’s

14   Republic of China, seeks review of an April 21, 2009, order

15   of the BIA denying his motion to reopen. In re Qing Mei Lin,

16   No. A078 688 796 (B.I.A. Apr. 21, 2009).     We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history of this case.

19       We review the BIA’s denial of Lin’s motion to reopen

20   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

21   (2d Cir. 2006).     An alien may only file one motion to reopen

22   and must do so within 90 days of the final administrative

23   decision.   8 C.F.R. § 1003.2(c)(2).    However, there is no

24   time or numerical limitation where the alien establishes

25   materially “changed circumstances arising in the country of

26   nationality.”     8 C.F.R. § 1003.2(c)(3)(ii).   Here, the BIA


                                     2
1    did not abuse its discretion in denying Lin’s motion to

2    reopen, which was indisputably untimely.     See 8 C.F.R.

3    § 1003.2(c)(2).

4        As the BIA found, Lin’s alleged conversion to

5    Christianity was a change in his personal circumstances, not

6    a change in country conditions.     See Yuen Jin v. Mukasey,

7    538 F.3d 143, 155 (2d Cir. 2008). Lin asserts, however, that

8    he presented evidence both that he had converted to

9    Christianity and that conditions for Christians in China

10   have recently worsened.     But changing one’s personal

11   circumstances in a way that coincides with changes in one’s

12   country–years after being ordered removed–does not meet the

13   changed country conditions exception set forth in INA

14   § 1229a(c)(7)(C)(ii).     As we have observed, the existing

15   legal system does not permit aliens who have been ordered

16   removed “to disregard [those] orders and remain in the

17   United States long enough to change their personal

18   circumstances (e.g., by having children or practicing a

19   persecuted religion) and initiate new proceedings via a new

20   asylum application.”    Yuen Jin, 538 F.3d at 155.   Indeed,

21   the law contains provisions specifically designed to prevent

22   the manufacturing of new asylum claims, and those provisions


                                     3
1    would be defeated by allowing aliens to change their

2    personal circumstances in response to changes in their

3    country and thereby reopen their removal proceedings closed

4    years prior.   See Wei Guang Wang v. BIA, 437 F.3d 270, 274

5    (2d Cir. 2006).   Therefore, we find no abuse of discretion

6    in the BIA’s denial of Lin’s motion to reopen.

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of

9    removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.   Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34(b).

15
16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe, Clerk
18
19
20                               By:___________________________




                                   4